NUMBER 13-07-00534-CV

 
COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



JUAN JOSE AGUIRRE, 	Appellant,

v.


CANDELARIA CARDENAS AGUIRRE,	Appellee.
 

On appeal from the 343rd District Court 
of Bee County, Texas.


MEMORANDUM OPINION
 
Before Justices Yañez, Rodriguez, and Garza

Memorandum Opinion Per Curiam

	Appellant, Juan Jose Aguirre, appealed a decree of divorce entered on May 30,
2007.  However, according to our review of the clerk's record filed in this cause, appellant
timely filed a motion for new trial on June 28, 2007, and the trial court granted appellant's
motion for new trial on August 30, 2007.  Accordingly, on October 29, 2007, the Clerk of
this Court notified appellant that the record before the Court contained no appealable
order, and requested correction of this defect, if it could be done.  The Clerk further
advised appellant that the appeal would be dismissed for want of jurisdiction if the defect
was not corrected within ten days from the date of receipt of this notice.  See Tex. R. App.
P. 42.3(a),(c).  
	As a general rule, an order granting a new trial is an interlocutory order that is not
reviewable on direct appeal from the order or from a final judgment.  See Wilkins v.
Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005) ("Except in very limited
circumstances, an order granting a motion for new trial rendered within the period of the
trial court's plenary power is not reviewable on appeal."); Cummins v. Paisan Constr. Co.,
682 S.W.2d 235, 236 (Tex. 1984).  
	Accordingly, the appeal is hereby DISMISSED FOR WANT OF JURISDICTION. 
See Tex. R. App. P. 42.3(a).
							PER CURIAM
Memorandum Opinion delivered and 
filed this the 10th day of April, 2008.